                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                         DATE FILED: 7/9/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :           19-CR-862 (VEC)
                 -against-                                      :
                                                                :               ORDER
 RICARDO RICUARTE,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2021, the parties appeared for a hearing on Defendant Ricardo

Ricuarte’s bail application;

        IT IS HEREBY ORDERED that for the reasons stated at the hearing, Mr. Ricuarte’s bail

application is DENIED. The Court finds that Mr. Ricuarte did not overcome the presumption

that no condition or set of conditions will reasonably assure the safety of the community.



SO ORDERED.

Dated: July 9, 2021                                             ______________________________
      New York, NY                                                    VALERIE CAPRONI
                                                                      United States District Judge
